Citation Nr: 9925875	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-13 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from January 1973 
to December 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

The appellant appears to raise the issue of entitlement to 
service connection for disabilities involving the eyes and 
ears.  This claim is not inextricably intertwined with the 
current claim and has not been developed for appellate 
consideration by the RO.  Therefore, this matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant did not have military service in the 
Republic of Vietnam during the period between January 9, 
1962, and May 7, 1975.  

2.  There is no competent evidence showing that the appellant 
has a skin disorder.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a skin disorder secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he developed a skin disorder 
involving his back and feet as a result of exposure to Agent 
Orange while on troop ships in Korea, Japan, Hong Kong, 
Vancouver, and the Philippines.  He testified at his December 
1997 Travel Board hearing that he was on one ship that sailed 
close enough to the Republic of Vietnam that he could see 
land and the explosions of bombs.  

A chronic, tropical, or prisoner-of-war related disease, a 
disease specific to radiation exposure, or a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 U.S.C.A. §§ 1113, 1116(a)(2); 38 
C.F.R. § 3.309(e).  

The regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era (from January 9, 1962, to May 7, 1975).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

However, because the evidence in this case does not establish 
that the appellant served in the Republic of Vietnam, which 
included service in the waters offshore, the presumption of 
exposure to herbicides may not be extended to him.  Even if 
the evidence showed that the appellant had served in Vietnam, 
as defined by the provisions of 38 C.F.R. § 3.307(a)(6)(iii), 
the evidence of record fails to demonstrate that he has a 
skin disorder that may be attributable to herbicide exposure, 
as set forth in 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded. 38 U.S.C.A. § 5107(a).  Where such evidence is not 
presented, the claimant has not met his initial burden, and 
the claim is not well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the claimant must 
be accepted as true for the purpose of determining if a claim 
is well grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, evidence of 
the incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause or symptoms during service, a 
competent opinion of a medical professional is required.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. §§ 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a skin disorder.  Notwithstanding the 
descriptions of the appellant's skin at his December 1997 
Travel Board hearing, review of the claims file fails to 
reveal that there is competent medical evidence showing that 
the appellant has been diagnosed with a skin disorder.  
Therefore, the first element required to show a well-grounded 
claim under Caluza is not met.  

In the absence of competent evidence showing that the 
appellant has a diagnosed skin disorder, the Board concludes 
that the appellant has failed to meet his initial burden of 
presenting evidence that his claim for service connection for 
a skin disorder is plausible or otherwise well grounded.  
Therefore, it must be denied.

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded, 
it is incomplete, and depending on the particular facts of 
the case, VA is obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, the RO substantially complied with this obligation 
in an April 1996 statement of the case.  Moreover, this Board 
decision informs the appellant of the evidence that is 
lacking to make his claim for service connection for a skin 
disorder well grounded.  Unlike the situation in Robinette, 
he has not put VA on notice of the existence of any specific 
piece of evidence that, if submitted, could make this claim 
well grounded.



ORDER

The claim for service connection for a skin disorder 
secondary to herbicide exposure is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

